Citation Nr: 0612243	
Decision Date: 04/28/06    Archive Date: 05/09/06	

DOCKET NO.  03-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
paroxysmal atrial tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to March 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

For reasons which will become apparent, this case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will inform you if further action is 
required on your part. 


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected paroxysmal atrial tachycardia.  In 
pertinent part, it is argued that current manifestations of 
the veteran's service-connected tachycardia are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the 10 percent schedular 
evaluation now assigned.  More specifically, it is contended 
that the veteran currently experiences more than four 
episodes of supraventricular tachycardia per year, as 
documented by electrocardiogram or Holter monitor. 

In that regard, a review of the record discloses that, in an 
emergency department report of May 2002, it was noted that 
the veteran had experienced three episodes of 
supraventricular tachycardia since the beginning of the year.  
Physical examination was consistent with a narrow complex 
supraventricular tachycardia as noted on monitor.  Treatment 
was with medication, following which the veteran converted to 
a normal sinus rhythm.  Noted at the time of discharge was 
that, while possible medical intervention had been discussed, 
it had been decided not to start the veteran on any 
controlling or preventive medications.  Rather, this decision 
would be left up to the veteran and his private physician.  

During the course of private outpatient treatment in May 
2002, it was recommended that the veteran have on hand 
propranolol (Inderal) to take should he experience an episode 
of supraventricular tachycardia.  Five months later, it was 
noted that, since May 2002, the veteran had found it 
necessary to take the recommended Propranolol on two separate 
occasions.  

The Board observes that, based on the evidence of record, it 
would appear that the veteran last underwent a VA 
cardiovascular examination for compensation purposes during 
the period from December 2002 to March 2003, more than three 
years ago.  At that time, the veteran noted an increase in 
his palpitations over the past year, with such episodes 
occurring approximately "once to twice monthly."  While in 
March 2003, it was noted that no tachycardia had been found 
on Holter monitor, the veteran continues to insist that his 
episodes of tachycardia have, in fact, increased in 
frequency.  According to the veteran, the reason these 
episodes are not easily documented is that, rather than 
report to the emergency room for treatment, he has been 
taking his recommended medication (i.e., Inderal). 

The veteran's service-connected paroxysmal atrial tachycardia 
is rated on the basis of the frequency of episodes, with a 10 
percent evaluation warranted for one to four episodes per 
year, and a 30 percent evaluation warranted where there is 
documented evidence of more than four episodes in that same 
time period.  As noted above, the veteran apparently last 
completed a VA cardiovascular examination for compensation 
purposes in March 2003, more than three years ago.  His 
accredited representative has argued that, given the length 
of time that has elapsed since that examination, and the 
veteran's claims that his episodes occur at a frequency 
warranting an increased evaluation, an additional, more 
contemporaneous VA examination is indicated prior to a final 
adjudication of the veteran's claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is in agreement with the current request of the 
veteran's accredited representative that he be afforded an 
additional VA cardiovascular examination prior to a final 
determination in this case.  


Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Additionally, the Board notes that although Veterans Claims 
Assistance Act of 2000 (VCAA) notice was provided in this 
case, such notice included only a discussion of what was 
necessary to establish service connection, not an increased 
rating.  In addition, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  Thus, on remand corrective notice should be 
provided, that informs the veteran of the evidence needed to 
substantiate a claim for an increased rating and effective 
date therefore.  
      
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied with respect to the 
claim for an increased rating for 
paroxysmal atrial tachycardia.  The 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2003, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA examination by a 
specialist in the field of cardiology in 
order to more accurately determine the 
current severity of his service-connected 
paroxysmal atrial tachycardia.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Such studies should include, at a 
minimum, an electrocardiogram, an 
echocardiogram, and evaluation via Holter 
monitor.  Following completion of the 
examination, the examining cardiologist 
should, to the extent possible, 
specifically comment regarding the number 
of episodes of paroxysmal atrial 
tachycardia which occur on a yearly 
basis.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



